COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

               ORDER ON MOTION FOR REHEARING AND EN BANC RECONSIDERATION

Appellate case name:      Richard Stephen Calkins v. Carolyn Calkins James and Maurice
                          Bresenhan, Jr., Administrator of the Estate of Mary Olive Hull
                          Calkins, deceased

Appellate case number:    01-19-00703-CV

Trial court case number: 441165

Trial court:              Probate Court No. 2 of Harris County

       Appellant, Richard Stephen Calkins, has filed a motion for rehearing and en banc
reconsideration. The panel has voted to deny appellant’s motion for rehearing. The en banc court
has voted to deny appellant’s motion for en banc reconsideration. Accordingly, it is ordered that
appellant’s motion for rehearing and en banc reconsideration is denied.

Panel consists of Justices Keyes, Lloyd, and Landau.

En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, and Adams. Justice Countiss not sitting

Judge’s signature: _____/s/ Sarah B. Landau________________
                              Acting for the En Banc Court


Date: December 17, 2020